MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Nov 07 2017, 6:10 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT FATHER                            ATTORNEYS FOR APPELLEE
Paula M. Sauer                                           Curtis T. Hill, Jr.
Danville, Indiana                                        Attorney General of Indiana
ATTORNEY FOR APPELLANT MOTHER                            Katherine A. Cornelius
                                                         Deputy Attorney General
Jeffery A. Earl
                                                         Indianapolis, Indiana
Danville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: A.L., a Child Alleged to                          November 7, 2017
be a Child in Need of Services,                          Court of Appeals Case No.
                                                         32A01-1706-JC-1325
L.L. (Father) and A.L. (Mother),
                                                         Appeal from the Hendricks
Appellants-Respondents,                                  Superior Court
        v.                                               The Honorable Karen M. Love,
                                                         Judge
The Indiana Department of                                Trial Court Cause No.
Child Services,                                          32D03-1610-JC-122

Appellee-Petitioner



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017        Page 1 of 20
[1]   L.L (Father) and A.L. (Mother) appeal the trial court’s order finding their

      minor child, A.L. (Child), to be a child in need of services (CHINS). 1 The

      parents argue that there is insufficient evidence supporting the trial court’s

      CHINS adjudication. Finding the evidence sufficient, we affirm.


                                                        Facts
[2]   Mother and Father are married and have three children, two of whom are

      adults and one of whom is Child, who was born in February 2008. Father’s job

      requires him to travel out of town overnight during the week, so Mother is

      Child’s primary caregiver.


[3]   Mother has a prior conviction for operating while intoxicated (OWI) and drinks

      about three glasses of wine every day. Father stated that she has been

      diagnosed with bipolar disorder but there is no evidence in the record that she is

      receiving mental health treatment.


[4]   On August 25, 2016, Mother drove herself, Child, and her two- or three-year-

      old grandchild to the emergency room because she had an undisclosed physical

      ailment. The nurse who attempted to care for Mother was so concerned about

      her behavior that the nurse contacted Rebecca Saylor, a hospital social worker,

      to evaluate Mother’s mental health. By the time Saylor arrived at the

      emergency room, Mother and the children had left. But they soon returned,




      1
        Father and Mother are represented by different attorneys. Father’s attorney drafted the appellant’s brief in
      this case and Mother later joined in that brief by permission of this Court.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017            Page 2 of 20
      and Mother began accusing hospital employees of stealing her bank statement.

      Saylor observed Mother to be “angry, using explicit language,” loud,

      aggressive, and upset. Tr. p. 51. While Mother was yelling at hospital

      employees, her grandchild was unattended in the waiting room and Child was

      trying to talk to Mother and get her attention so that they could leave. Hospital

      security personnel became so concerned about Mother’s aggressive behavior

      that they asked her to leave.


[5]   Saylor was concerned about the safety of the children in Mother’s care based on

      her behavior and possible intoxication. She voiced her concerns to the security

      personnel but they “overruled” her because they were “concerned for safety”

      based on Mother’s aggressive behavior. Id. at 54.


[6]   Someone at the hospital notified law enforcement, and at some point, Danville

      Police Officer Jerry Cunningham received a dispatch about a possible driver

      under the influence with two small children in the vehicle. Around 8:00 p.m.,

      he observed a vehicle that matched the description in the dispatch and pulled

      the vehicle over. The vehicle had been driving at a high rate of speed and did

      not have its headlights turned on. The driver, later determined to be Mother,

      “was upset, very agitated and appeared to have a strong odor of alcohol on her.

      Her eyes were bloodshot, appeared to be, in my opinion, intoxicated.” Id. at

      62. Officer Cunningham observed two children in the backseat of the car and

      noticed that “[t]hey were both crying and seemed to be very afraid.” Id. at 63.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 3 of 20
[7]   Officer Cunningham asked Mother for contact information for an adult who

      could come pick up the children. She was uncooperative, stating “she didn’t

      know any of the phone numbers. She had a cell phone with her and we made

      several attempts to try to get her to cooperate with us . . . she wouldn’t unlock

      her phone to let us even try to get a number from her.” Id. at 65. At some

      point, Mother’s adult daughters arrived at the scene to pick up the children,

      though the record does not reveal who contacted them or how the phone

      number was obtained. Throughout the traffic stop, Mother was “very

      uncooperative . . . she was loud, and she cried, and she was [sic] abusive

      language, cussed at us . . . .” Id. at 66.


[8]   At some point, Avon Police Officer Alex Howell also responded to the scene.

      When he encountered Mother, he concluded that she was intoxicated because

      of an “[o]dor of alcohol emanating from her person, unsteady balance, glassy

      eyes, slurred speech, [and] abusive attitude towards responding officers.” Id. at

      75. Officer Howell performed three field sobriety tests. Mother claimed she

      was unable to perform the horizontal gaze test because of an eye condition.

      She failed to complete the heel to toe step test because she could not or would

      not stand still long enough to listen to all the officer’s instructions. And she

      failed the third test, which was the one-leg stand test. Officer Howell then

      placed Mother in handcuffs and transported her back to the hospital for a blood

      draw. She continued to be combative, pulling away from the officers, refusing

      to place her hands behind her back, and refusing to get into the police car.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 4 of 20
[9]    Social worker Saylor testified that when police brought Mother back to the

       hospital (her third visit that day), Mother was still “[v]ery angry, just

       belligerent,” and continued to yell and cuss. Id. at 55. Officer Howell agreed,

       stating that Mother was “[s]till physically combative” and “verbally abusive

       towards me” when they arrived at the hospital. Id. at 80. At one point, she

       “smacked” the officer’s hand and grabbed his wrist. Id. Eventually, Officer

       Howell transported Mother to the jail, where she was so combative with jail

       staff that she “had to be taken to a padded room to give her some time to calm

       down before she could be taken back out and allowed to complete the booking

       process.” Id. at 81. Throughout the process, Mother expressed no concern

       about the children or their whereabouts to Officer Howell. Mother’s blood

       alcohol content was later revealed to be .152—nearly twice the legal limit. At

       the time of the CHINS factfinding hearing, Mother was still facing charges

       stemming from the incident for two counts of Level 6 Felony OWI with a

       minor passenger and for one count of battery on a law enforcement officer.


[10]   On August 25, 2016, the Department of Child Services (DCS) received a report

       regarding Child based on the OWI incident. Family Case Manager Stephanie

       Graham made multiple attempts to contact the parents, including leaving

       voicemails, going to their residence three times, and leaving a note with her

       contact information at the family’s home. No one responded to her

       communication attempts until September 8, when Graham again went to the

       home and they answered the door. Both Mother and Father were home.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 5 of 20
[11]   Father explained to Graham that he is frequently gone for multiple nights at a

       time when he travels for work. He stated that he is aware that Mother drinks

       wine but did not know how much she generally drinks. When asked whether

       Father seemed concerned that the OWI incident had occurred, Graham

       responded that “He kind of seemed like it didn’t have anything to do with him

       and he wasn’t really expressing deep concern for his child.” Id. at 108.


[12]   Throughout Graham’s time at the residence, Mother was agitated, angry, and

       disruptive. Mother insisted that the person who left the DCS letter at her home

       was a man and refused to accept that it was Graham who had done so. At one

       point, Mother slammed the door and stated she would no longer speak with

       Graham. Father intervened to try to calm Mother down.


[13]   On October 17, 2016, Graham returned to the home to inform the parents that

       DCS had decided to file a petition alleging Child to be a CHINS. Mother and

       Father were both home. The encounter occurred in the early afternoon, and

       Mother admitted that she had already consumed three glasses of wine that day.

       Id. at 112. Police Officer Jason Wright had accompanied Graham to the home

       and he observed Mother to be angry and agitated. In Officer Wright’s opinion,

       Mother appeared to be intoxicated. Officer Wright testified that Mother and

       Child walked out to the mailbox and, as they were returning to the house,

       Mother “goes [‘]oh look at me, I’m so drunk[’] and walked into the house.” Id.

       at 92. Graham performed a mouth swab drug test, which later revealed that her

       blood alcohol level was between .04 and .08. On October 20, 2016, DCS filed a

       petition alleging Child to be a CHINS.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 6 of 20
[14]   At some point, Graham spoke with Father on the phone. He told Graham that

       “he believes that she may be bipolar and that her doctor had suggested that she

       may be bipolar.” Id. at 116. Father did not express any concern about leaving

       Child in Mother’s care with her drinking. Graham was concerned about

       Father’s willingness to step in because


               he didn’t show a great concern for [Child]. He didn’t have
               concerns that [Mother] would drink while he was gone. I mean
               he—he just kind of said [‘]I don’t even know why I need to be
               involved with this kind of a situation[’] because he was not
               arrested, he was not pulled over, he was not drinking, so he
               didn’t understand that, you know, he needed to be the caregiver
               and be the father.


       Id. Graham asked him about Mother’s arrest for OWI with Child present,

       wondering if Father had a concern about that situation, and “[h]e stated that he

       did not.” Id. at 121.


[15]   Graham observed that Child was excessively withdrawn during one of her

       home visits. At some point, Graham spoke with Child, who told Graham “that

       Mom does drink wine and she acts different when she drinks wine.” Id. at 126.


[16]   At some point, Graham went back to the family’s residence to create a safety

       plan designed to ensure Child’s safety when she was home alone with Mother.

       The team created a plan whereby, when Father was traveling out of town, one

       of Mother’s adult daughters would go to the home in the mornings and the

       afternoons to check on Mother and Child. Before DCS’s involvement, the

       family did not have such a plan in place—there was no oversight to ensure

       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 7 of 20
       Child’s safety when in Mother’s care. Hendricks County Sheriff’s Corporal

       Evan Love accompanied Graham. Corporal Love testified that Mother


               didn’t seem to be taking the whole situation very seriously. . . .
               She was laughing, she was more concerned about having male
               strippers from the Chippendales come out and do welfare checks
               on her to check to make sure she’s okay and that the child’s okay
               as opposed to a case worker or law enforcement or somebody
               else in the safety plan. . . . [S]he actually couldn’t think of the
               term Chippendale’s [sic] and she was more concerned about
               trying to figure out that actual term than paying attention to
               anything else that was going on.


       Id. at 99-100.


[17]   On December 28, 2016, Family Case Manager Rebecca Pitzer went to the

       family’s residence to meet with the family. In front of Child, Mother made the

       following statements:


           • “[Mother] was discussing how she has issues with her mother
             because . . . [Child’s] the only grandchild that she’s never had come over
             and stay the night at the maternal grandmother’s house.”
           • “[Child] barely gets anything for Christmas as opposed to all these other
             kids in the family that do . . . .”
           • “[Mother] said that her mother wanted her to have an abortion when she
             was pregnant with [Child] . . . .”
           • “[Mother] had said that someone thought she was pregnant and she
             talked about . . . that she hasn’t had sexual intercourse for several
             years . . . .”

       Id. at 137-38. Pitzer was concerned by these “inappropriate” statements “seeing

       as how the child was sitting just a few feet away from her.” Id. at 137. Father


       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 8 of 20
       was present, and several times during the conversation, he seemed to be “telling

       her to maybe slow down or calm down, not talk about it.” Id. at 138. During

       the meeting, one of Mother’s adult daughters called to confirm that Mother

       would be babysitting one of her toddler-aged grandsons. Mother “said that she

       wanted $5.00 so she could get wine basically because she was helping to watch

       the grandchild with [Father].” Id.


[18]   Throughout the CHINS case, Mother refused to cooperate with DCS at all.

       She also refused to communicate with DCS. Id. at 113. At some point towards

       the end of 2016, Child’s Court Appointed Special Advocate (CASA) reached

       out to Mother to schedule a time to meet with Child. When the CASA spoke

       with Mother, Mother seemed “upset,” “agitated,” “hostile,” and “aggressive.”

       Id. at 142-43. Mother refused to allow the CASA to speak with Child. The

       CASA reported back to her supervisor and stated that if she had to go out to the

       family’s home at some point, “considering the hostility that was given towards

       me I didn’t feel comfortable going out there by myself.” Id. at 144.


[19]   The factfinding hearing on the CHINS petition occurred on December 14,

       2016, and February 2, 2017. Before the factfinding, Mother had participated in

       a substance abuse assessment, but the results of that assessment were not

       available at the time of the hearing. On April 28, 2017, the trial court found

       Child to be a CHINS, explicitly noting that it found all of DCS’s witnesses to be

       credible. The trial court ultimately concluded as follows:


               [Child’s] physical condition is seriously endangered as a result of
               the inability, refusal or neglect of the child’s parents to provide
       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 9 of 20
               [Child] a sober caregiver when Father is out of town overnight.
               [Child’s] physical health was seriously endangered due to Mother
               operating a vehicle while intoxicated with [Child] in the car.
               [Child] needs a sober caregiver to provide her supervision.
               Mother’s continued use of alcohol and her lack of cooperation
               convinces the Court that Mother is unlikely to accept services for
               alcohol abuse without the coercive intervention of the Court.


       Appealed Order p. 6-7. The parents now appeal.


                                    Discussion and Decision
                                      I. Standard of Review
[20]   Parents first argue that there is insufficient evidence supporting the trial court’s

       order finding Child to be a CHINS. Our Supreme Court has explained the

       nature of a CHINS proceeding and appellate review of a CHINS finding as

       follows:


               A CHINS proceeding is a civil action; thus, “the State must
               prove by a preponderance of the evidence that a child is a
               CHINS as defined by the juvenile code.” In re N.R., 919 N.E.2d
102, 105 (Ind. 2010). We neither reweigh the evidence nor judge
               the credibility of the witnesses. Egly v. Blackford County Dep’t of
               Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992). We consider
               only the evidence that supports the trial court’s decision and
               reasonable inferences drawn therefrom. Id. We reverse only
               upon a showing that the decision of the trial court was clearly
               erroneous. Id.


               There are three elements DCS must prove for a juvenile court to
               adjudicate a child a CHINS. DCS must first prove the child is
               under the age of eighteen; DCS must prove one of eleven
               different statutory circumstances exist that would make the child
       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 10 of 20
               a CHINS; and finally, in all cases, DCS must prove the child
               needs care, treatment, or rehabilitation that he or she is not
               receiving and that he or she is unlikely to be provided or accepted
               without the coercive intervention of the court. In re N.E., 919
N.E.2d at 105.


       In re K.D., 962 N.E.2d 1249, 1253–54 (Ind. 2012) (footnote omitted).


[21]   Here, DCS alleged that the child was a CHINS pursuant to Indiana Code

       section 31-34-1-1,2 which provides as follows:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:

               (1)      the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision;
                        and

               (2)      the child needs care, treatment, or rehabilitation that:

                        (A)      the child is not receiving; and

                        (B)      is unlikely to be provided or accepted without the
                                 coercive intervention of the court.


       Our Supreme Court has interpreted this provision to require “three basic

       elements: that the parent’s actions or inactions have seriously endangered the




       2
         DCS also alleged that Child was a CHINS pursuant to Indiana Code section 31-34-1-2, but the trial court
       found a CHINS based on section 1 and neither party makes any argument regarding section 2.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017       Page 11 of 20
       child, that the child’s needs are unmet, and (perhaps most critically) that those

       needs are unlikely to be met without State coercion.” In re S.D., 2 N.E.3d 1283,

       1287 (Ind. 2014).


                                           II. CHINS Finding                      3




                                           A. Findings of Fact
[22]   The parents first argue that the evidence does not support many of the trial

       court’s findings of fact. We will consider each in turn. See Appealed Order p.

       3-6.


             “Officer Cunningham tried to get Mother to cooperate and get a family
           member to come and pick up the children. Mother was very uncooperative.”

[23]   The parents argue that while Mother was initially unwilling to provide contact

       information, her adult daughters were contacted and picked up the children at

       the scene. Officer Cunningham testified that Mother was very uncooperative

       and verbally abusive, refusing to provide phone numbers for her adult daughters

       or allow the officer to look in her phone to find that information. While the

       adult daughters did eventually arrive at the scene, there is no evidence regarding

       how they were contacted. Throughout the encounter, Mother was agitated,

       loud, and verbally abusive, even physically assaulting Officer Howell at the




       3
         At times, both parties cite to and rely on evidence that came into the record at the dispositional hearing
       following the CHINS adjudication. As that evidence was not in the record at the time the trial court
       adjudicated Child to be a CHINS, we will not consider it.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017            Page 12 of 20
       hospital. We find that the evidence supports this finding of fact regarding

       Mother’s uncooperative behavior.


           “When Officer Love arrived with FCM Graham, Officer Love noted that
                              Mother appeared intoxicated.”

[24]   Initially, we note that it was Officer Wright who testified that Mother appeared

       intoxicated at a home visit, but this is merely an inadvertent error on the trial

       court’s part that does not affect the substance of the finding. Mother argues that

       she submitted to a mouth swab test that day that showed a blood alcohol

       content of .04-.08, which does not meet the legal level of intoxication for the

       purpose of operating a vehicle. We agree with the State, however, that whether

       she meets the legal limit for being arrested for OWI does not mean that she did

       not appear—or was not—intoxicated. Officer Wright stated that Mother was

       acting “angry” and “agitated” and admitted that she had been drinking that

       day. Tr. p. 91. We find that the evidence supports this finding of fact.


        “FCM made several attempts to talk with Mother and went to the home three
                    times before she was able to talk with Mother.”

[25]   The parents argue that it is “unclear whether it is unusual for DCS to have

       difficulty making contact with parents after a complaint had been filed” and

       that there “was no proof that the [parents] were avoiding contact with DCS.”

       Appellants’ Br. p. 14. This argument in no way undercuts the trial court’s

       finding, however, which makes a factually accurate statement, based on

       Graham’s testimony, that Graham had to make several attempts at



       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 13 of 20
       communication before she was finally able to talk with the parents. The

       evidence supports this finding of fact.


           “Father was very calm. Father did not appear concerned with [Child’s]
                                         safety.”

       “When FCM Graham talked with Father on the phone, he did not understand
       why he needed to be involved. Father did not show great concern for [Child].”

[26]   The parents contend that there is evidence in the record showing that Father

       was, in fact, concerned for Child. But this is merely a request that we reweigh

       the evidence, which we will not do. The record reveals that Graham testified

       that Father “was very calm,” “he wasn’t really expressing deep concern for his

       child,” and stated that he had “no concern” about the fact that Mother was

       arrested for OWI while Child was in the car. Tr. p. 108, 121. The evidence

       supports these findings of fact.


         “Deputy Love observed that Mother did not take the situation seriously and
              she seemed more concerned about male strippers than [Child].”

[27]   The parents argue that this was merely an “ill-advised attempt at humor.”

       Appellants’ Br. p. 16. But Deputy Love did, in fact, testify that Mother “was

       more concerned about having male strippers from the Chippendales come out

       and do welfare checks on her . . . as opposed to a case worker or law

       enforcement or somebody else in the safety plan” and that Mother “was more

       concerned about trying to figure out [the term Chippendales] than paying

       attention to anything else that was going on.” Tr. p. 99-100. The trial court

       explicitly found Deputy Love to be a credible witness. We decline the parents’


       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 14 of 20
       request to reweigh this evidence or assess witness credibility—the evidence

       supports this finding of fact.


        “DCS developed a safety plan with Mother’s adult daughter . . . , who agreed
        to go and check on [Child] each morning and afternoon on the days Father is
                                        out of town.”

[28]   The parents argue that they were also involved in developing and implementing

       the safety plan. Even so, the record establishes that no such safety plan had

       been developed or implemented before DCS became involved with this family.

       Until DCS stepped in, no one was making sure that Mother was sober while

       Child was in her care. We find the evidence supports this finding of fact.


           “Mother has been uncooperative with [Child’s CASA]. Court finds [the
                                   CASA] credible.”

[29]   The parents argue that Mother was misinformed about who the CASA was.

       But there is no evidence in the record supporting that assertion. The CASA

       testified that Mother was “upset,” “agitated,” “hostile,” and “aggressive” and

       that Mother refused to allow the CASA to speak with Child. Tr. p. 142-43.

       The CASA was so alarmed by Mother’s behavior that she told her supervisor

       she was not comfortable going to the family’s home unaccompanied. The

       evidence supports this finding of fact.


                        B. Conclusion that Child is a CHINS
[30]   Finally, the parents argue that the evidence in the record does not support the

       trial court’s conclusion that Child is a CHINS. As noted above, our Supreme

       Court has stated that to establish a CHINS, DCS must prove “three basic
       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 15 of 20
       elements: that the parent’s actions or inactions have seriously endangered the

       child, that the child’s needs are unmet, and (perhaps most critically) that those

       needs are unlikely to be met without State coercion.” S.D., 2 N.E.3d at 1287.


                                   1. Serious Endangerment
[31]   The parents concede that the State proved this element of the CHINS statute by

       offering evidence regarding Mother’s act of driving while intoxicated with Child

       in the car. Appellants’ Br. p. 19.


                                    2. Child’s Needs Unmet
[32]   It is undisputed that Mother is Child’s primary caregiver most of the time.

       Father is nearly always out of town during the weekdays and weeknights. It is

       also undisputed that Mother drinks wine every day. It is true that consuming

       alcohol is not illegal and that consuming alcohol while having children in one’s

       care is not illegal. It is certainly the case that not every child whose parents

       drink alcohol is a CHINS. Graham explained why the circumstances present in

       this case, in particular, are troubling:


               [Mother’s] drinking, especially [in] this case where she was
               pulled over, was excessive and she had put her daughter as well
               as her granddaughter in danger by driving with them and she
               admitted to me that she drinks every day and because of
               [Father’s] travel for work he’s not there as a sober caregiver, a
               sober adult in the home and with [Mother] admitting that she
               drinks every day I can’t—we did not feel that it was a safe
               location for [Child] to be without a sober caregiver.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 16 of 20
       Tr. p. 117-18. On one occasion, Graham and an officer went to the family’s

       home in the early afternoon, and Mother had already had three glasses of wine

       and a blood alcohol content of .04-.08. The officer deduced, based on her

       behavior, that she was intoxicated. Child told Graham that she knows Mother

       drinks wine and stated that “she acts different when she drinks wine.” Id. at

       126.


[33]   Furthermore, Father stated that Mother may have bipolar disorder, but there is

       no evidence that she has ever received any mental health treatment or

       medication for this condition. Whether because of alcohol use, mental health

       issues, or other unknown factors, Mother displayed a pattern of concerning,

       obstreperous, and unstable behavior throughout the CHINS case:


           • On the night Mother was arrested for OWI, she went to the emergency
             room and displayed such concerning behavior that a social worker was
             contacted. Mother was angry, aggressive, and upset, accusing hospital
             employees of stealing a bank statement.
           • After being pulled over by law enforcement, Mother was uncooperative,
             loud, verbally abusive, and combative. She even physically struck one of
             the officers.
           • In August 2016, Graham went to the family’s home. She found Mother
             to be agitated, angry, and disruptive. Mother slammed the door at one
             point.
           • In October 2016, Graham and Officer Wright went to the home. Officer
             Wright believed Mother was intoxicated based on her angry and agitated
             behavior. Mother, with Child next to her, said, “oh look at me, I’m so
             drunk[.]” Tr. p. 92.
           • On another occasion, Graham and Corporal Love went to the home.
             Corporal Love did not believe that Mother was taking the situation
             seriously, stating that she was more focused on making jokes about the
             Chippendales than making sure her child was safe.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 17 of 20
           • In December 2016, Pitzer went to the residence. While she was there,
             with Child sitting a few feet away, Mother was unable to focus on the
             conversation with Pitzer about the case, instead making inappropriate
             and meandering statements about maternal grandmother, about pressure
             to abort Child when Mother was pregnant, and about how she had not
             had sex for several years. When Mother’s adult child called to ask her to
             babysit for a grandchild, Mother demanded $5 so she could buy wine.
           • Near the end of 2016, the CASA contacted Mother to find a time to meet
             with Child. Mother was agitated, hostile, and aggressive, causing the
             CASA to feel unsafe going to the home by herself.

       In the face of all this troubling behavior, Father was absent and unconcerned.

       He did not understand why he had to be involved with the CHINS case and

       stated that he was not concerned about Mother’s alcohol consumption or the

       fact that she was arrested for OWI with Child in the vehicle. He had taken no

       action to ensure Child’s safety while he was traveling for work.


[34]   It may well be that any one of these instances would not have been enough to

       rise to the level of a CHINS case, but in the aggregate, this evidence shows that

       Child did not have a sober, stable, and appropriate caregiver to care for her. In

       other words, the trial court did not err by concluding that DCS established that

       Child’s need for appropriate supervision was not being met.


                                          3. State Coercion
[35]   Finally, the parents argue that DCS failed to prove that the coercive

       intervention of the court is needed because (1) they helped to develop the safety

       plan and were in compliance with that plan during the CHINS case, and




       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 18 of 20
       (2) Mother agreed to, and did, participate in a substance abuse assessment

       during the CHINS case.


[36]   While we applaud the parents for cooperating at that minimal level, we cannot

       conclude that the rest of the evidence in the record supports their contention

       that they were compliant with DCS and otherwise managing the situation on

       their own. First, the parents failed to respond to Graham’s initial attempts at

       communication (including voicemails, three visits to their residence, and a letter

       left at their residence) for nearly two weeks. Second, for a lengthy period of

       time during the CHINS case, Mother refused to communicate with Graham at

       all. Third, Mother’s behavior throughout this case, including her behavior with

       law enforcement officers, hospital personnel, jail staff, the CASA, and DCS

       employees, was hostile, aggressive, and accusatory. Fourth, while Mother did

       participate in a substance abuse assessment, she has taken no steps to address

       her substance abuse issues (which have lasted for years, if her past OWI

       conviction is any indicator). Fifth, she has likewise taken no steps to address

       her mental health issues. Sixth, Father is not concerned about the situation and

       has showed no initiative in attempting to solve these problems without the

       intervention of the State. Seventh, the safety plan put in place, which entails

       one of their adult daughters stopping by the house twice a day, is merely a

       short-term solution to ensure Child’s safety, but does not address the underlying

       problems, which neither Mother nor Father have seen fit to address until DCS

       got involved. Under these circumstances, we find that the trial court did not err

       by finding that DCS had proved that the coercive intervention of the court was


       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017   Page 19 of 20
       necessary.4 In sum, we find the evidence sufficient to support the trial court’s

       adjudication of Child as a CHINS.


[37]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       4
         The State includes argument in its brief regarding the trial court’s dispositional order and the services it
       ordered parents to complete. Parents make clear in their reply brief, however, that they are not contesting the
       services ordered at the dispositional hearing. Consequently, we will not address this issue.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1706-JC-1325 | November 7, 2017          Page 20 of 20